       Case 4:20-cv-03215-YGR Document 70 Filed 06/15/21 Page 1 of 5



 1   ROB BONTA
     Attorney General of California
 2   CHERYL FEINER
     MICHAEL NEWMAN
 3   Senior Assistant Attorneys General
     CHRISTINE CHUANG
 4   Supervising Deputy Attorney General
     JULIA HARUMI MASS
 5   LEE I. SHERMAN
     SHUBHRA SHIVPURI
 6   JOSHUA SONDHEIMER
     JASLEEN K. SINGH (SBN 316596)
 7   Deputy Attorneys General
      300 S. Spring Street
 8    Los Angeles, CA 90013
      Telephone: (213) 269-6622
 9    Fax: (213) 897-7605
      E-mail: Jasleen.Singh@doj.ca.gov
10   Attorneys for Plaintiffs Eloy Ortiz Oakley and Board
     of Governors of the California Community Colleges
11
     (Additional Counsel Listed on Signature Page)
12

13                           IN THE UNITED STATES DISTRICT COURT

14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                         OAKLAND DIVISION
16
                                                              Case No. 20-cv-03215-YGR
17   ELOY ORTIZ OAKLEY, in his official
     capacity as Chancellor of California                     ORDER OF DISMISSAL WITHOUT
18   Community Colleges, et al.,                              PREJUDICE OF FIRST AMENDED
                                                              COMPLAINT PURSUANT TO
19                                          Plaintiffs,       STIPULATION
20                 v.                                         Courtroom:      1
                                                              Judge:          Hon. Yvonne Gonzalez Rogers
21                                                            Trial Date:     None Set
     MIGUEL CARDONA, in his official                          Action Filed:   May 11, 2020
22   capacity as the United States Secretary of
     Education; U.S. DEPARTMENT OF
23   EDUCATION,
24                                       Defendants.
25

26
27

28
                                                          1
               Stipulated Dismissal Without Prejudice of First Amended Complaint (20-cv-03215-YGR)
       Case 4:20-cv-03215-YGR Document 70 Filed 06/15/21 Page 2 of 5



 1          IT IS HEREBY STIPULATED, by and between the parties that the above-captioned

 2   action is dismissed without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

 3   The reasons for this Stipulation are as follows:

 4          1.       Plaintiffs Eloy Ortiz Oakley, the Board of Governors of the California Community

 5   Colleges, Foothill-De Anza Community College District, Los Angeles Community College

 6   District, Los Rios Community College District, State Center Community College District, and

 7   San Diego Community College District (Plaintiffs) filed a complaint in this action on May 11,

 8   2020 (ECF No. 1);

 9          2.       Plaintiffs’ complaint challenged Defendants’ imposition of eligibility restrictions

10   on COVID-19 emergency assistance grants for students under the Higher Education Emergency

11   Relief Program (HEERF) enacted under the Coronavirus Aid, Relief and Economic Security

12   (CARES) Act of March 27, 2020;

13          3.       Defendants’ eligibility restrictions prohibited institutions of higher education from

14   disbursing HEERF grants to students unless such students were eligible for federal financial aid

15   under title IV of the Higher Education Act of 1965 (Title IV);

16          4.       On May 13, 2020, Plaintiffs filed a motion for a preliminary injunction (ECF No.

17   16), seeking relief from Defendants’ Title IV restrictions;

18          5.       On June 17, 2020, Defendants published an Interim Final Rule (IFR) that

19   incorporated Defendants’ Title IV restrictions on student eligibility for HEERF grants and stated

20   that restrictions on the disbursement of “federal financial aid” to certain noncitizens under
21   8 U.S.C. § 1611 (Section 1611) applied to HEERF grants;

22          6.       On June 17, 2020, this Court issued a preliminary injunction (ECF No. 44)

23   prohibiting Defendants from: (1) imposing or enforcing Title IV and Section 1611 restrictions on

24   disbursement of HEERF grants by California community colleges; (2) requiring that any

25   California community college accept those eligibility restrictions in order to access HEERF

26   funds; and (3) penalizing any California community college, including by withholding,
27   terminating, or taking any action to recover HEERF funds or any other federal funds, for failing

28   to comply with the eligibility restrictions;
                                                         2
                 Stipulated Dismissal Without Prejudice of First Amended Complaint (20-cv-03215-YGR)
       Case 4:20-cv-03215-YGR Document 70 Filed 06/15/21 Page 3 of 5



 1          7.         On August 13, 2020, Defendants filed a Notice of Appeal from the preliminary

 2   injunction order (ECF No. 50);

 3          8.         On November 6, 2020, Plaintiffs filed a First Amended Complaint (ECF No. 55),

 4   challenging Defendants’ IFR as ultra vires and as violating separation of powers’ principles, the

 5   Spending Clause, and the Administrative Procedure Act;

 6          9.         On May 14, 2021, Defendants published in the Federal Register a Final Rule, 86

 7   Fed. Reg. 26608, in which they rescinded the IFR’s Title IV and Section 1611 eligibility

 8   restrictions on HEERF grants to students and amended applicable regulations to provide that

 9   eligible institutions of higher learning could disburse HEERF grants to any enrolled student;

10          10.        On May 20, 2021, Defendants moved to dismiss their appeal in the U.S. Court of

11   Appeals for the Ninth Circuit and that court dismissed the appeal.

12          THEREFORE, the PARTIES, through their undersigned attorneys, HEREBY

13   STIPULATE AND AGREE that:

14                i.   The above-captioned action is dismissed without prejudice pursuant to Federal

15                     Rule of Civil Procedure 41(a)(1)(A)(ii); and

16               ii.   All parties will bear their own fees and costs.

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
                  Stipulated Dismissal Without Prejudice of First Amended Complaint (20-cv-03215-YGR)
       Case 4:20-cv-03215-YGR Document 70 Filed 06/15/21 Page 4 of 5



 1   Dated: June 10, 2021                                    Respectfully submitted,

 2
     ROB BONTA
 3   Attorney General of California                         BRIAN M. BOYNTON
     CHERYL FEINER                                          Acting Assistant Attorney General
 4   MICHAEL NEWMAN                                         MARCIA BERMAN
     Senior Assistant Attorneys General                     Assistant Director, Federal Programs Branch
 5   CHRISTINE CHUANG
     Supervising Deputy Attorney General                    /s/ Kathryn L. Wyer
 6   JULIA HARUMI MASS                                      KATHRYN L. WYER (Utah Bar No. 9846)
     LEE I. SHERMAN                                         M. ANDREW ZEE (California Bar No.
 7   SHUBHRA SHIVPURI
     JOSHUA SONDHEIMER                                      272510)
 8   Deputy Attorneys General                               United States Department of Justice
                                                            Civil Division, Federal Programs Branch
 9   /s/ Jasleen K. Singh                                   1100 L Street, N.W., Room 12014
     JASLEEN K. SINGH                                       Washington, DC 20005
10   Deputy Attorney General                                Tel: (202) 616-8475
     Attorneys for Plaintiffs Eloy Ortiz Oakley and         Email: kathryn.wyer@usdoj.gov
11   Board of Governors of the California                   Attorneys for Defendants
     Community Colleges
12
     /s/ John Shupe
13   JOHN SHUPE
     Lynch and Shupe, LLP
14
     316 Mid Valley Center # 180
15   Carmel, CA 93923-8516
     Telephone: (650) 579-5950
16   Fax: (650) 579-0300
     E-mail: jshupe@lynchshupelaw.com
17   Attorney for Plaintiff Foothill-De Anza
     Community College District
18
     /s/ Jeffrey M. Prieto
19   JEFFREY M. PRIETO
20   General Counsel
     Los Angeles Community College District
21   770 Wilshire Boulevard
     Los Angeles, CA 90017
22   Telephone: (213) 891-2188
     Fax: (213) 891-2138
23   E-mail: prietojm@laccd.edu
     Attorney for Plaintiff Los Angeles Community
24   College District
25

26
27

28
                                                        4
                Stipulated Dismissal Without Prejudice of First Amended Complaint (20-cv-03215-YGR)
       Case 4:20-cv-03215-YGR Document 70 Filed 06/15/21 Page 5 of 5



 1   /s/ Jacob Knapp
     JACOB KNAPP
 2   General Counsel
     Los Rios Community College District
 3   1919 Spanos Court
     Sacramento, CA 95825
 4
     Telephone: (916) 568-3042
 5   E-mail: knappj@losrios.edu
     Attorney for Plaintiff Los Rios Community College District
 6
     /s/ Matthew T. Besmer
 7   MATTHEW T. BESMER
     General Counsel
 8   State Center Community College District
     1171 Fulton Street
 9   Fresno, CA 93721
     Telephone: (559) 243-7121
10   E-mail: matthew.besmer@scccd.edu
     Attorney for Plaintiff State Center
11   Community College District
12   /s/ Ljubisa Kostic
     LJUBISA KOSTIC
13   Director, Legal Services & EEO
     San Diego Community College District
14
     3375 Camino del Rio South, Room 385
15   San Diego, CA 92108
     Telephone: (619) 388-6877
16   Fax: (619) 388-6898
     E-mail: lkostic@sdccd.edu
17   Attorney for Plaintiff San Diego Community
     College District
18

19
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
20
21
     Date: ______________________
           June 15, 2021                            _______________________________
22                                                    YVONNE GONZALEZ ROGERS
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                       5
               Stipulated Dismissal Without Prejudice of First Amended Complaint (20-cv-03215-YGR)
